           Case 1:19-cv-05913-MKV Document 66 Filed 11/18/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
                                                                    :
EFRAIM BARENBAUM, IRA, Derivatively on                              :
Behalf of Nominal Defendant FTE NETWORKS,                           :   Docket No.: 1:19-cv-05913 (PAE)
INC.,                                                               :
                                                                    :
                            Plaintiff,                              :
                                                                    :
          -against-                                                 :   NOTICE OF FORMER
                                                                    :   INDEPENDENT DIRECTOR
MICHAEL PALLESCHI, FRED SACRAMONE,                                  :   DEFENDANTS’ MOTION
JAMES SHIAH, CHRISTOPHER FERGUSON,                                  :   TO DISMISS THE AMENDED
LUISA INGARGIOLA, BRAD MITCHELL,                                    :   COMPLAINT AND PARTIAL
PATRICK O’HARE, DAVID LETHEM, LYNN                                  :   JOINDER IN MOTION BY
MARTIN, JEANNE KINGSLEY, and STEPHEN                                :   DEFENDANTS FRED SACRAMONE,
BERINI,                                                             :   JAMES SHIAH, JEANNE KINGSLEY,
                                                                    :   AND STEPHEN BERINI TO DISMISS
                            Defendants.                             :   THE AMENDED COMPLAINT
                                                                    :
          and                                                       :
                                                                    :
FTE NETWORKS, INC.,                                                 :

                           Nominal Defendant.
------------------------------------------------------------------x

        PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law and all

prior proceedings and matters of record, Defendants Christopher Ferguson, Luisa Ingargiola,

Brad Mitchell, and Patrick O’Hare (collectively, the “Former Independent Director

Defendants”), by and through their undersigned attorneys, move this Court before the Honorable

Paul A. Engelmayer, U.S.D.J., in Courtroom 1305 in the Thurgood Marshall United States

Courthouse, located at 40 Foley Square, New York, New York, for an order dismissing the

Amended Complaint pursuant to Federal Rules of Civil Procedure 12(b)(6) and 23.1 and Nevada

Revised Statutes Sections 41.520, 78.138, and 78.140, and such other and further relief as the

Court deems just and proper.
        Case 1:19-cv-05913-MKV Document 66 Filed 11/18/19 Page 2 of 2




      PLEASE ALSO TAKE NOTICE that in further support of their motion to dismiss, the

Former Independent Director Defendants join in part the motion to dismiss filed today,

November 18, 2019, by Defendants Fred Sacramone, James Shiah, Jeanne Kingsley, and

Stephen Berini, ECF No. 60, for the reasons stated in Section I and Section III of their

Memorandum of Law in Support of Motion to Dismiss the Amended Complaint.



Dated: New York, New York                      LOWENSTEIN SANDLER LLP
       November 18, 2019
                                        By:    /s/ Jennifer Fiorica Delgado    .
                                               Zachary D. Rosenbaum
                                               Jennifer Fiorica Delgado
                                               Carly E. Coleman
                                               1251 Avenue of the Americas
                                               New York, New York 10020
                                               Tel: (212) 262-6700
                                               zrosenbaum@lowenstein.com
                                               jdelgado@lowenstein.com
                                               ccoleman@lowenstein.com

                                               Attorneys for Defendants Christopher
                                               Ferguson, Luisa Ingargiola, Brad Mitchell,
                                               and Patrick O’Hare




                                           2
